DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the application filed on 12/29/2020.
Claims 1-20 are currently pending and have been examined.
Specification
The disclosure is objected to because of the following informalities:
Paragraph [0022] of the specification appears to have a marked-up artifact from a draft version, specifically the “
Paragraph [0039] of the specification recites “the computing system 100 can execute a driver wait time model 125 menu item sit time model 135 using the prediction metrics for the menu item preparer 185” when it appears it should recite “the computing system 100 can execute a driver wait time model 125 and a menu item sit time model 135 using the prediction metrics for the menu item preparer 185”
Paragraph [0043] of the specification recites “the optimized arrival time or the ETA for the selected provider 330 to travel to the preparer location 330” when it appears it should recite “the optimized arrival time or the ETA for the selected provider 330 to travel to the preparer location 310” to match the reference characters in Fig. 3
Paragraph [0053] of the specification recites “The executable instructions stored in the memory 530 can include a prep-time model 522…” when it appears it should recite “The executable instructions stored in the main memory 520 can include a prep-time model 522…” to match where the recited models/instructions are shown to be stored in Fig. 5
Appropriate correction is required.
Claim Objections
Claims 1, 8 and 15 are objected to because of the following informalities:  
In the “based on…” paragraph of each claim, only one computing device is recited for the delivery providers when it appears like the location data received from a plurality of devices earlier in each claim is what is being used in the limitation. Therefore, it appears that this paragraph should recite “based on the location data from the computing devices of the delivery providers” in each claim
Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite selecting the optimal delivery provider to service an on-demand delivery request for a menu item. 
As an initial matter, claims 1-7 fall into at least the machine category of statutory subject matter as a concrete thing consisting of a combination of devices. Claims 8-14 fall into at least the manufacture category of statutory subject matter as a non-transitory computer readable medium. Claims 15-20 at least fall into the process/method category of statutory subject matter. Therefore, all claims fall into at least one category of statutory subject matter, and eligibility analysis proceeds continues to evaluating whether the claims are directed to a judicial exception. 
Claim 1 recites the concept of selecting the optimal delivery provider to service an on-demand delivery request for a menu item which is a certain method of organizing human activity including managing commercial interactions. Receive a menu item request from a requesting user, the menu item request indicating one or more menu items from a menu item preparer; receive location data from the delivery providers, the location data indicating a current location of each of the delivery providers; execute one or more predictive models to generate, based on a set of prediction metrics for the menu item preparer, a predictive driver wait time curve and a predictive menu item wait time curve for the one or more menu items; using the predictive driver wait time curve and the predictive menu item wait time curve, determine an optimal arrival time for a delivery provider to arrive at the menu item preparer; based on the location data from the delivery providers, select a delivery provider with an estimated time of arrival at the menu item preparer that corresponds to the optimal arrival time all, as a whole, fall under the category of managing commercial interactions. The claim falls into the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Mere recitation of generic computer components does not remove the claim from this grouping. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of a computing system, one or more networks, a network communication interface, computing devices of requesting users of an on-demand delivery service, computing devices of delivery providers of the on-demand delivery service, computing devices of menu item preparers of the on-demand delivery service, one or more processors, and memory resources storing instructions. The recited additional elements are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. The network communication interface communicating over one or more network with the computing devices, as well as the computer system transmitting a delivery service invitation over a network to the computing device of the selected delivery provider to pick up the one or more menu items at the menu item preparer and deliver the one or more menu items to the requesting user are all data transmission extra-solution activity (the transmitting action being post-solution activity). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The combination of these additional elements is also no more than mere instructions to apply the exception using generic computer components and pre-/post-solution data transmission extra-solution activity. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a computing system, one or more networks, a network communication interface, computing devices of requesting users of an on-demand delivery service, computing devices of delivery providers of the on-demand delivery service, computing devices of menu item preparers of the on-demand delivery service, one or more processors, and memory resources storing instructions amount to no more than mere instructions to apply the exception using generic computer components. Also as discussed above, the network communication interface communicating over one or more networks with the computing devices, as well as the computer system transmitting a delivery service invitation over a network to the computing device of the selected delivery provider to pick up the one or more menu items at the menu item preparer and deliver the one or more menu items to the requesting user are all data transmission extra-solution activity (the transmitting action being post-solution activity). Per MPEP 2106.05(d) II., “receiving or transmitting data over a network” has been recognized by the courts as well-understood, routine, and conventional extra-solution activity. The combination of these additional elements is also no more than mere instructions to apply the exception using generic computer components and well-understood, routine, and conventional extra-solution activity. Mere instructions to apply an exception using generic computer components and well-understood, routine, and conventional extra-solution activity cannot provide an inventive concept. The claim is not patent eligible.
Claims 2 further limits the abstract idea of claim 1 without adding any new additional elements. Instead, the claim narrows the models used and limits the models to those that are set up before use. Therefore, by the analysis of claim 1 above this claim does not integrate the abstract idea into a practical application nor amount to significantly more than the abstract idea. The claim is not patent eligible.
Claim 3 further limits the abstract idea of claim 2 while introducing the additional element of an upper bound search technique, a bootstrap Thompson sampling technique, and an epsilon-greedy technique. The claim does not integrate the abstract idea into a practical application because the elements of an upper bound search technique, a bootstrap Thompson sampling technique, and an epsilon-greedy technique are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. Adding these new additional elements into the additional element from claim 2 still amounts to no more than mere instructions to apply the exception using generic computer components and well-understood, routine, and conventional extra-solution activity. The claim also does not amount to significantly more than the abstract idea because mere instructions to apply an exception using generic computer components and well-understood, routine, and conventional extra-solution activity cannot provide an inventive concept. The claim is not patent eligible.
Claims 4 further limits the abstract idea of claim 2 without adding any new additional elements. Instead, the claim narrows the models to those that are repeatedly refined. Therefore, by the analysis of claim 2 above this claim does not integrate the abstract idea into a practical application nor amount to significantly more than the abstract idea. The claim is not patent eligible.
Claim 5 further limits the abstract idea of claim 2 while introducing the additional element of executing a plurality menu item request simulations. The claim does not integrate the abstract idea into a practical application because the element of executing menu item request simulations is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. Adding these new additional elements into the additional element from claim 2 still amounts to no more than mere instructions to apply the exception using generic computer components and well-understood, routine, and conventional extra-solution activity. The claim also does not amount to significantly more than the abstract idea because mere instructions to apply an exception using generic computer components and well-understood, routine, and conventional extra-solution activity cannot provide an inventive concept. The claim is not patent eligible.
Claims 6 and 7 further limit the abstract idea of claim 1 without adding any new additional elements. Instead, these claims further limit the metrics input into the models and further limiting how delivery providers are selected. Therefore, by the analysis of claim 1 above these claims, individually and as an ordered combination, do not integrate the abstract idea into a practical application nor amount to significantly more than the abstract idea. The claims are not patent eligible.
Claim 8 recites the concept of selecting the optimal delivery provider to service an on-demand delivery request for a menu item which is a certain method of organizing human activity including managing commercial interactions. Receive a menu item request from a requesting user, the menu item request indicating one or more menu items from a menu item preparer; receive location data from the delivery providers, the location data indicating a current location of each of the delivery providers; execute one or more predictive models to generate, based on a set of prediction metrics for the menu item preparer, a predictive driver wait time curve and a predictive menu item wait time curve for the one or more menu items; using the predictive driver wait time curve and the predictive menu item wait time curve, determine an optimal arrival time for a delivery provider to arrive at the menu item preparer; based on the location data from the delivery providers, select a delivery provider with an estimated time of arrival at the menu item preparer that corresponds to the optimal arrival time all, as a whole, fall under the category of managing commercial interactions. The claim falls into the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Mere recitation of generic computer components does not remove the claim from this grouping. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of a non-transitory computer-readable medium storing instructions, a computing system, one or more networks, computing devices of requesting users of an on-demand delivery service, computing devices of delivery providers of the on-demand delivery service, and computing devices of menu item preparers of the on-demand delivery service. The recited additional elements are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. The computing system communicating over one or more networks with the computing devices, as well as the computer system transmitting a delivery service invitation over a network to the computing device of the selected delivery provider to pick up the one or more menu items at the menu item preparer and deliver the one or more menu items to the requesting user are all data transmission extra-solution activity (the transmitting action being post-solution activity). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The combination of these additional elements is also no more than mere instructions to apply the exception using generic computer components and pre-/post-solution data transmission extra-solution activity. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a non-transitory computer-readable medium storing instructions, a computing system, one or more networks, computing devices of requesting users of an on-demand delivery service, computing devices of delivery providers of the on-demand delivery service, and computing devices of menu item preparers of the on-demand delivery service amount to no more than mere instructions to apply the exception using generic computer components. Also as discussed above, the computing system communicating over one or more networks with the computing devices, as well as the computer system transmitting a delivery service invitation over a network to the computing device of the selected delivery provider to pick up the one or more menu items at the menu item preparer and deliver the one or more menu items to the requesting user are all data transmission extra-solution activity (the transmitting action being post-solution activity). Per MPEP 2106.05(d) II., “receiving or transmitting data over a network” has been recognized by the courts as well-understood, routine, and conventional extra-solution activity. The combination of these additional elements is also no more than mere instructions to apply the exception using generic computer components and well-understood, routine, and conventional extra-solution activity. Mere instructions to apply an exception using generic computer components and well-understood, routine, and conventional extra-solution activity cannot provide an inventive concept. The claim is not patent eligible.
Claims 9 further limits the abstract idea of claim 8 without adding any new additional elements. Instead, the claim narrows the models used and limits the models to those that are set up before use. Therefore, by the analysis of claim 8 above this claim does not integrate the abstract idea into a practical application nor amount to significantly more than the abstract idea. The claim is not patent eligible.
Claim 10 further limits the abstract idea of claim 9 while introducing the additional element of an upper bound search technique, a bootstrap Thompson sampling technique, and an epsilon-greedy technique. The claim does not integrate the abstract idea into a practical application because the elements of an upper bound search technique, a bootstrap Thompson sampling technique, and an epsilon-greedy technique are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. Adding these new additional elements into the additional element from claim 9 still amounts to no more than mere instructions to apply the exception using generic computer components and well-understood, routine, and conventional extra-solution activity. The claim also does not amount to significantly more than the abstract idea because mere instructions to apply an exception using generic computer components and well-understood, routine, and conventional extra-solution activity cannot provide an inventive concept. The claim is not patent eligible.
Claims 11 further limits the abstract idea of claim 9 without adding any new additional elements. Instead, the claim narrows the models to those that are repeatedly refined. Therefore, by the analysis of claim 9 above this claim does not integrate the abstract idea into a practical application nor amount to significantly more than the abstract idea. The claim is not patent eligible.
Claim 12 further limits the abstract idea of claim 9 while introducing the additional element of executing a plurality of menu item request simulations. The claim does not integrate the abstract idea into a practical application because the element of executing menu item request simulations is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. Adding these new additional elements into the additional element from claim 9 still amounts to no more than mere instructions to apply the exception using generic computer components and well-understood, routine, and conventional extra-solution activity. The claim also does not amount to significantly more than the abstract idea because mere instructions to apply an exception using generic computer components and well-understood, routine, and conventional extra-solution activity cannot provide an inventive concept. The claim is not patent eligible.
Claims 13 and 14 further limit the abstract idea of claim 8 without adding any new additional elements. Instead, these claims further limit the metrics input into the models and further limiting how delivery providers are selected. Therefore, by the analysis of claim 8 above these claims, individually and as an ordered combination, do not integrate the abstract idea into a practical application nor amount to significantly more than the abstract idea. The claims are not patent eligible.
Claim 15 recites the concept of selecting the optimal delivery provider to service an on-demand delivery request for a menu item which is a certain method of organizing human activity including managing commercial interactions. A method of remotely facilitating on-demand delivery, the method comprising: receiving a menu item request from a requesting user, the menu item request indicating one or more menu items from a menu item preparer; receiving location data from the delivery providers, the location data indicating a current location of each of the delivery providers; execute one or more predictive models to generate, based on a set of prediction metrics for the menu item preparer, a predictive driver wait time curve and a predictive menu item wait time curve for the one or more menu items; using the predictive driver wait time curve and the predictive menu item wait time curve, determine an optimal arrival time for a delivery provider to arrive at the menu item preparer; based on the location data from the delivery providers, select a delivery provider with an estimated time of arrival at the menu item preparer that corresponds to the optimal arrival time all, as a whole, fall under the category of managing commercial interactions. The claim falls into the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Mere recitation of generic computer components does not remove the claim from this grouping. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of one or more processors, a computing system, one or more networks, computing devices of requesting users of an on-demand delivery service, computing devices of delivery providers of the on-demand delivery service, and computing devices of menu item preparers of the on-demand delivery service. The recited additional elements are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. The method being “computer-implemented” similarly amounts to no more than mere instructions to apply the exception using generic computing components. The computing system communicating over one or more networks with the computing devices, as well as the computer system transmitting a delivery service invitation over a network to the computing device of the selected delivery provider to pick up the one or more menu items at the menu item preparer and deliver the one or more menu items to the requesting user are all data transmission extra-solution activity (the transmitting action being post-solution activity). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The combination of these additional elements is also no more than mere instructions to apply the exception using generic computer components and pre-/post-solution data transmission extra-solution activity. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of one or more processors, a computing system, one or more networks, computing devices of requesting users of an on-demand delivery service, computing devices of delivery providers of the on-demand delivery service, and computing devices of menu item preparers of the on-demand delivery service amount to no more than mere instructions to apply the exception using generic computer components. The method being “computer-implemented” similarly amounts to no more than mere instructions to apply the exception using generic computing components. Also as discussed above, the computing system communicating over one or more networks with the computing devices, as well as the computer system transmitting a delivery service invitation over a network to the computing device of the selected delivery provider to pick up the one or more menu items at the menu item preparer and deliver the one or more menu items to the requesting user are all data transmission extra-solution activity (the transmitting action being post-solution activity). Per MPEP 2106.05(d) II., “receiving or transmitting data over a network” has been recognized by the courts as well-understood, routine, and conventional extra-solution activity. The combination of these additional elements is also no more than mere instructions to apply the exception using generic computer components and well-understood, routine, and conventional extra-solution activity. Mere instructions to apply an exception using generic computer components and well-understood, routine, and conventional extra-solution activity cannot provide an inventive concept. The claim is not patent eligible.
Claims 16 further limits the abstract idea of claim 15 without adding any new additional elements. Instead, the claim narrows the models used and limits the models to those that are set up before use. Therefore, by the analysis of claim 15 above this claim does not integrate the abstract idea into a practical application nor amount to significantly more than the abstract idea. The claim is not patent eligible.
Claim 17 further limits the abstract idea of claim 16 while introducing the additional element of an upper bound search technique, a bootstrap Thompson sampling technique, and an epsilon-greedy technique. The claim does not integrate the abstract idea into a practical application because the elements of an upper bound search technique, a bootstrap Thompson sampling technique, and an epsilon-greedy technique are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. Adding these new additional elements into the additional element from claim 16 still amounts to no more than mere instructions to apply the exception using generic computer components and well-understood, routine, and conventional extra-solution activity. The claim also does not amount to significantly more than the abstract idea because mere instructions to apply an exception using generic computer components and well-understood, routine, and conventional extra-solution activity cannot provide an inventive concept. The claim is not patent eligible.
Claims 18 further limits the abstract idea of claim 16 without adding any new additional elements. Instead, the claim narrows the models to those that are repeatedly refined. Therefore, by the analysis of claim 16 above this claim does not integrate the abstract idea into a practical application nor amount to significantly more than the abstract idea. The claim is not patent eligible.
Claim 19 further limits the abstract idea of claim 16 while introducing the additional element of executing a plurality of menu item request simulations. The claim does not integrate the abstract idea into a practical application because the element of executing menu item request simulations is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. Adding these new additional elements into the additional element from claim 16 still amounts to no more than mere instructions to apply the exception using generic computer components and well-understood, routine, and conventional extra-solution activity. The claim also does not amount to significantly more than the abstract idea because mere instructions to apply an exception using generic computer components and well-understood, routine, and conventional extra-solution activity cannot provide an inventive concept. The claim is not patent eligible.
Claim 20 further limit the abstract idea of claim 15 without adding any new additional elements. Instead, this claim further limit the metrics input into the models. Therefore, by the analysis of claim 15 above this claim does not integrate the abstract idea into a practical application nor amount to significantly more than the abstract idea. The claim is not patent eligible.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 6, 8-9, 11, 13, 15-16, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (U.S. Pre-Grant Publication No. 2021/0256592, hereafter known as Lee) in view of Hapgood et al. (U.S. Patent No. 10,921,147; hereafter known as Hapgood) and Dursun et al. (U.S. Pre-Grant Publication No. 2021/0097637, hereafter known as Dursun).
Regarding claim 1, Lee teaches:
A computing system comprising: a network communication interface communicating, over one or more networks, with (i) computing devices of requesting users of an on-demand delivery service, (ii) computing devices of delivery providers of the on-demand delivery service, and (iii) computing devices of menu item preparers of the on-demand delivery service (see Fig. 1 and [0020] "FIG. 1 is a block diagram of an exemplary system 100, for performing one or more operations consistent with disclosed embodiments" for overall system. See [0020] "system 100 includes one or more customer devices 102(1), . . . 102(n) located at corresponding customer location 104(1), . . . 104(n) respectively, one or more item delivery provider devices 106(1), . . . 106(n) located in corresponding delivery transportations 108(1), . . . 108(n) (e.g., cars, bikes, motorcycles) respectively, one or more item service provider devices 110(1), . . . 110(n) located at corresponding merchant stores 112(1), . . . 112(n). Further, system 100 includes...a communication network 114")
one or more processors (see [0030] "Variations of exemplary server device 200 may constitute one or more components of integration server system 116. In one embodiment, server device 200 includes one or more memories 202, one or more I/O devices 206, and one or more processors 208")
and memory resources storing instructions that, when executed by the one or more processors, cause the computing system to: receive, over the one or more networks, a menu item request from a computing device of a requesting user, the menu item request indicating one or more menu items from a menu item preparer (see [0031] describing memory storing instructions to perform functions described in the embodiments. Also see [0022] "the items that may be ordered via the online ordering entity may include, prepared food...the integration server system 116 may receive order requests from customers using customer devices 102(1)-102(n) and process the received order request by transmitting the request to item service provider devices 110(1)-110(n) associated with merchant stores 112(1)-112(n) that would provide the ordered item" [0025] "merchant profile information includes merchant store name, store menu, list of items offered by the merchant, pictures of food" ordering prepared food from merchant menu)
receive, over the one or more networks, location data from the computing devices of the delivery providers, the location data indicating a current location of each of the delivery providers (see [0065] "processor 208 may receive locations associated with the plurality of second external systems from signals transmitted by a plurality of second external systems associated with a plurality of delivery workers. The signals may be transmitted from the second external systems through any suitable form of electronic communication, such as WiFi, Bluetooth, GPS, GLONASS, BeiDoe, Galileo, etc")
based on the location data from the computing device of the delivery providers, select a delivery provider with an estimated time of arrival at the menu item preparer that corresponds to the optimal arrival time (see [0067] "processor 208 may additionally determine a second cost associated with the difference between the at least one estimated travel time and the estimated preparation time. For example, the second cost may be associated with inefficiencies associated with either the time that the delivery worker spends at the merchant location waiting on the at least one item to finish preparation or the time elapsed between completion of preparation of the at least one item and the arrival of the delivery worker at the merchant location" and [0069] "processor 208 may compare the calculated sums associated with each second external system in the plurality of second external systems and determine an assigned second external system based on the comparison at step 706. For example, processor 208 may assign a delivery worker to fulfill a specific order due to a determination that the sum costs associated with their estimated travel time and the preparation time is the lowest of the sums for each delivery worker in the plurality of delivery workers" estimated travel time to merchant from current location compared to prep time. Deliverer with arrival time such that the overall cost is minimized is selected. Examiner notes that "corresponds" in Applicant specification [0014] and [0034] does not require the estimated arrival time to equal the optimal arrival time, which in Lee's case would be an exact match with item prep time)
and transmit, over the one or more networks, a delivery service invitation to the computing device of the selected delivery provider to pick up the one or more menu items at the menu item preparer and deliver the one or more menu items to the requesting user (see [0069] "After the assigned second external system is determined at step 706, processor 208 may forward a request to the second external system to fulfill the order")
Lee further teaches in at least [0058] and [0063] that Lee teaches a machine learning predictive model to determine the preparation time for a menu item. Lee further teaches evaluating the difference in arrival time of courier with the time the item is prepared when determining a deliverer to deliver the item. However, Lee does not explicitly teach executing a predictive model to generate, based on based on a set of prediction metrics for the menu item preparer, a predictive driver wait time curve and a predictive menu item wait time curve for the one or more menu items and using the predictive driver wait time curve and the predictive menu item wait time curve, determine an optimal arrival time for a delivery provider to arrive at the menu item preparer. However, Hapgood teaches:
execute one or more predictive models to generate, based on a set of prediction metrics for the menu item preparer, a predictive driver wait time (see Col. 4 lines 30-55 for items being ready at the ETA. See Col. 9 lines 4-19 "for a particular customer 108 and a specific merchant location, the service provider 102 may determine a generic ETA and an actual arrival time of the customer 108 at the merchant location. The service provider 102 may determine a difference between these two times, which may be referred to herein as an “offset” and that can constitute seconds or even minutes. A customer offset 132 may be determined for a particular customer 108 that has previously traveled to one or more merchant locations. For instance, the customer offset 132 may indicate that the customer 108 typically arrives at merchant locations prior to, at around the time as, or subsequent to the previously determined ETAs for that customer 108. The customer offset 132 may be specific to different merchant locations. For instance, the customer offset 132 for a first merchant location (e.g., 30 seconds early)" for predictive driver wait time, as a driver arriving before the generic ETA must wait until the generic ETA time for the item to be ready. See Col. 10 line 63 - Col. 11 line 7 "the service provider 102 may determine and/or maintain contextual data 140 regarding the customer offsets 132 and/or the merchant location offsets 134. In particular, the service provider 102 may identify various factors that impact whether a customer 108 arrives at a merchant location before or after the determined, generic ETA. Such factors may include time of day, day of the week, time of year, traffic conditions, weather conditions, and so on. These factors may impact the customer offsets 132 for customers 108 and the merchant location offsets 134 for merchant locations, and the offsets may vary based on which factors are present" for prediction metrics and Col. 20 lines 19-53 for machine learning used to determine offsets)
and a predictive menu item wait time  (see Col. 9 lines 50-63 "The merchant location offset 134 may correspond to a difference in ETAs and arrival times for customers 108 that have previously traveled to that merchant location. For instance, the merchant location offset 134 may indicate that customers 108 typically arrive at the merchant location prior to, at around the time as, or subsequent to the previously determined ETA for those customers 108. As opposed to the customer offset 132 being associated with an individual customer 108, the merchant location offset 134 is specific to a particular merchant location. For instance, the merchant location offset 134 may correspond to an average amount of time in which customers 108 arrive at the merchant location before or after the ETAs determined for those customers 108" for predictive menu item wait time, as items prepared for the generic ETA must wait the offset time until the driver picks them up. See Col. 10 line 63 - Col. 11 line 7 "the service provider 102 may determine and/or maintain contextual data 140 regarding the customer offsets 132 and/or the merchant location offsets 134. In particular, the service provider 102 may identify various factors that impact whether a customer 108 arrives at a merchant location before or after the determined, generic ETA. Such factors may include time of day, day of the week, time of year, traffic conditions, weather conditions, and so on. These factors may impact the customer offsets 132 for customers 108 and the merchant location offsets 134 for merchant locations, and the offsets may vary based on which factors are present" for prediction metrics and Col. 20 lines 19-53 for machine learning used to determine offsets)
using the predictive driver wait time  (see Col. 23 lines 54 - Col. 24 line 6 "the service provider 102 may determine a refined/customized ETA for a customer 108 that is in transit to a merchant location using a combination of the customer offset(s) 132 associated with that particular customer 108 and the merchant location offsets(s) 134 associated with that specific merchant location... the customer offset 132 of the customer 108 may indicate that the customer 108 typically arrives at merchant locations prior to a generic ETA 224 (e.g., −2 minutes). Moreover, the merchant location offset(s) 134 for the merchant location may indicate that customers 108 typically arrive at the merchant location after the generic ETA 224 (e.g., +1 minute). These two offsets could be combined to arrive at the customized/refined ETA for the customer 108.")
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hapgood with Lee. As Hapgood states in Col. 4 lines 44-55 “the ordered items 116 are ready for pick-up when the customer 108 arrives at the merchant location. This may allow for minimal wait time for the customer 108 once the customer 108 actually arrives at the merchant location. This may also minimize the amount of time spent by individuals at the merchant location to provide the ordered items 116 to the customer 108 once the customer 108 arrives, which may reduce costs of the merchant location. Awareness of the likely arrival time of the customer 108 may also reduce the amount of time that items 116 are waiting to be picked up, which may be important for perishable, refrigerated, and/or frozen items 116” and Col. 12 lines 23-26 “the service provider 102 may take the generic ETA and improve its accuracy by considering information/data about the customer 108 and/or the merchant location.” Therefore, by combining Hapgood with Lee, the resulting combination would be able to more accurately establish an optimal time for pickup by taking into account characteristics of the merchant location and drivers.
Hapgood further teaches in Col. 3 lines 29-32 and Col. 9 lines 21-23 that the offsets are averages. However, the combination of Lee and Hapgood still does not explicitly teach a predictive driver wait time curve and predictive menu item wait time curve. Dursun teaches in Fig. 4 a wait time curve and [0049] for the predictive model determining average wait time. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Dursun with the combination of Lee and Hapgood. As Dursun teaches in [0054] “The training dataset was used to calibrate the model and the test dataset was used to check the calibration. A linear fit of the data was performed. The slope of the linear fir of the data from the test dataset indicates that the prototype system can predict the waiting times accurately”. Therefore, by incorporating the teachings of Dursun with the combination of Lee and Hapgood, the resulting combination will be able to validate that the waiting times being calculated are accurate. 
Regarding claim 2, the combination of Lee, Hapgood and Dursun teaches all of the limitations of claim 1 above. As discussed above, Lee teaches a machine learning predictive model to determine the preparation time for a menu item. Lee further teaches evaluating the difference in arrival time of courier with the time the item is prepared when determining a deliverer to deliver the item. However, Lee does not explicitly teach predictive models comprising a delivery provider wait time prediction model and an item sit time predicting model that are tuned. Hapgood further teaches:
wherein the one or more predictive models comprise (i) a delivery provider wait time prediction model, and (ii) an item sit time prediction model (see Col. 20 lines 19-53 for machine learning used to determine each of the offsets)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hapgood with the combination of Lee, Hapgood and Dursun. As Hapgood states in Col. 4 lines 44-55 “the ordered items 116 are ready for pick-up when the customer 108 arrives at the merchant location. This may allow for minimal wait time for the customer 108 once the customer 108 actually arrives at the merchant location. This may also minimize the amount of time spent by individuals at the merchant location to provide the ordered items 116 to the customer 108 once the customer 108 arrives, which may reduce costs of the merchant location. Awareness of the likely arrival time of the customer 108 may also reduce the amount of time that items 116 are waiting to be picked up, which may be important for perishable, refrigerated, and/or frozen items 116” and Col. 12 lines 23-26 “the service provider 102 may take the generic ETA and improve its accuracy by considering information/data about the customer 108 and/or the merchant location.” Therefore, by combining Hapgood with the combination of Lee, Hapgood and Dursun, the resulting combination would be able to more accurately establish an optimal time for pickup by taking into account characteristics of the merchant location and drivers.
Hapgood teaches a variety of machine learning techniques in Col. 20 lines 38-53. It is implied that machine learning algorithms are trained, however Hapgood does not explicitly teach tuning the machine learning in an exploration phase. Dursun further teaches:
(i) a delivery provider wait time prediction model, and (ii) an item sit time prediction model that are tuned in an exploration phase (see [0054] "The training dataset was used to calibrate the model and the test dataset was used to check the calibration. A linear fit of the data was performed. The slope of the linear fir of the data from the test dataset indicates that the prototype system can predict the waiting times accurately")
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Dursun with the combination of Lee, Hapgood and Dursun. As Dursun teaches in [0054] “The training dataset was used to calibrate the model and the test dataset was used to check the calibration. A linear fit of the data was performed. The slope of the linear fir of the data from the test dataset indicates that the prototype system can predict the waiting times accurately”. Therefore, by incorporating the teachings of Dursun with the combination of Lee, Hapgood and Dursun, the resulting combination will be able to validate that the waiting times being calculated are accurate.
Regarding claim 4, the combination of Lee, Hapgood and Dursun teaches all of the limitations of claim 2 above. Lee does not explicitly teach continuously retraining the predictive models to increase accuracy of probability weighting. Hapgood teaches probability weighting of the customer and merchant location offset times in Col. 24 lines 15-42, with greater weight being given to the offset time with a more robust historical track record. 
One of ordinary skill in the art would have recognized that applying the known technique of Hapgood to the combination of Lee, Hapgood and Dursun would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Hapgood to the teaching of the combination of Lee, Hapgood and Dursun would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such weighting of the customer and merchant location offset times. Further, applying weighting of the customer and merchant location offset times to the combination of Lee, Hapgood and Dursun would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow the combined system to rely less on sparsely populated data regarding new/inexperienced drivers/merchants, and instead focus on the more robust track record of the more experienced party in the pickup.
However, Lee and Hapgood still do not explicitly teach continuously re-training the provider wait time prediction model and item sit time prediction model. However, Dursun further teaches:
wherein, during real-world implementation, the delivery provider wait time prediction model and the item sit time prediction model are continuously re-trained to provide increasing accuracy in probability weighting of respective offset times (see [0052] "The model in the prototype can be configured to update training based on the most recent historical data. This approach enables the model to learn adaptively and reflect changes in the environment of the operation" and [0008] "methods also include updating the machine-learning model on an ongoing basis based a set time period of updated historical data")
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Dursun with the combination of Lee, Hapgood and Dursun. As Dursun teaches in [0052] "This approach enables the model to learn adaptively and reflect changes in the environment of the operation". Therefore, by incorporating the teachings of Dursun with the combination of Lee, Hapgood and Dursun, the resulting combination will be able to be more flexible and compensate for changing conditions in the combined system’s operating environment, altering weights given to the offset times of Lee and Hapgood as more data is recorded regarding the delivery person picking up the item and the merchant location.
Regarding claim 6, the combination of Lee, Hapgood and Dursun teaches all of the limitations of claim 1 above. Lee teaches in [0049] that travel time can be calculated using a constant speed, with “the selected speed may vary on individually for each order and may be based on other factors such as time of day, traffic, type of vehicle, weather conditions, etc.” However, as discussed above, Lee does not explicitly teach prediction models for driver and item wait times using these prediction metrics. Hapgood further teaches:
wherein the set of prediction metrics comprises at least one of (i) a time of day, (ii) a day of the week, and (iii) order details for the one or more menu items requested (see Col. 10 line 63 - Col. 11 line 7 "the service provider 102 may determine and/or maintain contextual data 140 regarding the customer offsets 132 and/or the merchant location offsets 134. In particular, the service provider 102 may identify various factors that impact whether a customer 108 arrives at a merchant location before or after the determined, generic ETA. Such factors may include time of day, day of the week, time of year, traffic conditions, weather conditions, and so on. These factors may impact the customer offsets 132 for customers 108 and the merchant location offsets 134 for merchant locations, and the offsets may vary based on which factors are present")
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hapgood with the combination of Lee, Hapgood and Dursun. As Hapgood states in Col. 4 lines 44-55 “the ordered items 116 are ready for pick-up when the customer 108 arrives at the merchant location. This may allow for minimal wait time for the customer 108 once the customer 108 actually arrives at the merchant location. This may also minimize the amount of time spent by individuals at the merchant location to provide the ordered items 116 to the customer 108 once the customer 108 arrives, which may reduce costs of the merchant location. Awareness of the likely arrival time of the customer 108 may also reduce the amount of time that items 116 are waiting to be picked up, which may be important for perishable, refrigerated, and/or frozen items 116” and Col. 12 lines 23-26 “the service provider 102 may take the generic ETA and improve its accuracy by considering information/data about the customer 108 and/or the merchant location.” Therefore, by combining Hapgood with the combination of Lee, Hapgood and Dursun, the resulting combination would be able to more accurately establish an optimal time for pickup by taking into account characteristics of the merchant location and drivers.
Regarding claim 8, Lee teaches:
A non-transitory computer-readable medium storing instructions that, when executed by one or more processors of a computing system, cause the computing system to (see [0072] "although aspects of the disclosed embodiments are described as being stored in memory, one skilled in the art will appreciate that these aspects can also be stored on other types of computer readable media, such as secondary storage devices, for example, hard disks or CD ROM, or other forms of RAM or ROM, USB media, DVD, Blu-ray, or other optical drive media")
Regarding the remaining limitations of claim 8, please see the rejection of claim 1 above.
Regarding claim 9, the combination of Lee, Hapgood, and Dursun teaches all of the limitations of claim 8 above. Regarding the limitations introduced in claim 9, please see the rejection of claim 2 above. 
Regarding claim 11, the combination of Lee, Hapgood, and Dursun teaches all of the limitations of claim 9 above. Regarding the limitations introduced in claim 11, please see the rejection of claim 4 above. 
Regarding claim 13, the combination of Lee, Hapgood, and Dursun teaches all of the limitations of claim 8 above. Regarding the limitations introduced in claim 13, please see the rejection of claim 6 above. 
Regarding claim 15, Lee teaches:
A computer-implemented method of remotely facilitating on-demand delivery, the method being performed by one or more processors of a computing system and comprising (see Fig. 4 and [0044] "FIG. 4 is a flowchart of an exemplary computerized process 400 for intelligently estimating an arrival time of at least one orderable item. In preferred embodiments, process 400 may be executed by one or more components of integration server system 116 and/or server device 200 (e.g., processor(s) 208). Thus, by way of example, process 400 is described as being executed by processor 208" for overall method, especially driver selection sub-process 700, Fig. 7 and [0065] "FIG. 7 is a flowchart on of exemplary computerized process 700 for assigning a delivery worker to fulfill a specific order")
Regarding the remaining limitations of claim 15, please see the rejection of claim 1 above.
Regarding claim 16, the combination of Lee, Hapgood, and Dursun teaches all of the limitations of claim 15 above. Regarding the limitations introduced in claim 16, please see the rejection of claim 2 above. 
Regarding claim 18, the combination of Lee, Hapgood, and Dursun teaches all of the limitations of claim 16 above. Regarding the limitations introduced in claim 18, please see the rejection of claim 4 above. 
Regarding claim 20, the combination of Lee, Hapgood, and Dursun teaches all of the limitations of claim 15 above. Regarding the limitations introduced in claim 20, please see the rejection of claim 6 above. 
Claims 3, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Hapgood, Dursun, and Genc et al. (U.S. Pre-Grant Publication No. 2020/0167687, hereafter known as Genc).
Regarding claim 3, the combination of Lee, Hapgood, and Dursun teaches all of the limitations of claim 2 above. As discussed above, Hapgood teaches various machine learning techniques as prediction models, and Dursun teaches training the prediction model. However, the combination of Lee, Hapgood, and Dursun does not explicitly teach training the models using any of an upper bound search technique, a bootstrap Thompson sampling technique, or an epsilon-greedy technique. Genc teaches:
wherein, in the exploration phase, the delivery provider wait time prediction model and the item sit time prediction model are tuned using at least one of (i) an upper bound search technique, (ii) a bootstrap Thompson sampling technique, or (iii) an epsilon-greedy technique (see [0094] "the machine learning framework window 904 may include exploration radio buttons 914, through which the customer may define the exploration algorithm to be used for training the reinforcement learning model (e.g., using categorical parameters, epsilon greedy algorithms, etc.)")
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Genc with the combination of Lee, Hapgood, and Dursun. As Genc states in [0025] “because customers can develop their own custom-defined reinforcement function through use of the GUI, using permissible simulation environment variables provided by the simulation management service, customers are given considerable flexibility in creating a reinforcement learning model and reduces the amount of time required to do so”. Therefore, by incorporating the training options of Genc in the combination of Lee, Hapgood, and Dursun, the resulting combination allows the user of the system to create prediction methods according to user preferences.
Regarding claim 10, the combination of Lee, Hapgood, and Dursun teaches all of the limitations of claim 9 above. Regarding the limitations introduced in claim 10, please see the rejection of claim 3 above. 
Regarding claim 17, the combination of Lee, Hapgood, and Dursun teaches all of the limitations of claim 16 above. Regarding the limitations introduced in claim 17, please see the rejection of claim 3 above.
Claims 5, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Hapgood, Dursun, and Neumann (U.S. Pre-Grant Publication No. 2022/0004985, hereafter known as Neumann).
Regarding claim 5, the combination of Lee, Hapgood, and Dursun teaches all of the limitations of claim 2 above. As discussed above, Hapgood teaches various machine learning techniques as prediction models, and Dursun teaches training the prediction model. However, the combination of Lee, Hapgood, and Dursun does not explicitly teach training the models by executing simulations using the models. Neumann teaches:
wherein, during the exploration phase, the executed instructions cause the computing system to execute a plurality of menu item request simulations using each of the delivery provider wait time prediction model and the item sit time prediction model to, at least partially, tune the delivery provider wait time prediction model and the item sit time prediction model (see [0038] "machine-learning module 400 may be configured to perform a lazy-learning process 420 and/or protocol, which may alternatively be referred to as a “lazy loading” or “call-when-needed” process and/or protocol, may be a process whereby machine learning is conducted upon receipt of an input to be converted to an output, by combining the input and training set to derive the algorithm to be used to produce the output on demand. For instance, an initial set of simulations may be performed to cover an initial heuristic and/or “first guess” at an output and/or relationship." In combination, the lazy-learning is done to take a first guess at each of the merchant location offset and customer offset using the machine learning models for each based on the prediction metrics)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Neumann with the combination of Lee, Hapgood, and Dursun. As Neumann states in [0060] “Accurate predictions may prevent runner downtime while awaiting a meal that has not completed preparation, alimentary combination downtime that may occur when an alimentary combination is ready for pickup and no runner is present.” Therefore, by training the prediction models of the combination of Lee, Hapgood, and Dursun using the simulations of Neumann, the resulting trained predictive models will result in more accurate pickup time determinations and less downtime. 
Regarding claim 12, the combination of Lee, Hapgood, and Dursun teaches all of the limitations of claim 9 above. Regarding the limitations introduced in claim 12, please see the rejection of claim 5 above. 
Regarding claim 19, the combination of Lee, Hapgood, and Dursun teaches all of the limitations of claim 16 above. Regarding the limitations introduced in claim 19, please see the rejection of claim 5 above.
Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Hapgood, Dursun, and Levanon (U.S. Pre-Grant Publication No. 2015/0227888, hereafter known as Levanon).
Regarding claim 7, the combination of Lee, Hapgood, and Dursun teaches all of the limitations of claim 1 above. Lee further teaches:
wherein the executed instructions further cause the computing system to:  (see [0065] “Process 700 may begin at step 701, where processor 208 may receive locations associated with the plurality of second external systems from signals transmitted by a plurality of second external systems associated with a plurality of delivery workers” and [0052] “the calculation on an estimated travel time between locations associated with the merchant device and a plurality of delivery devices that may potentially fulfill the order”)
wherein the selected delivery provider is selected from the set of candidate delivery providers (see [0069] “processor 208 may assign a delivery worker to fulfill a specific order due to a determination that the sum costs associated with their estimated travel time and the preparation time is the lowest of the sums for each delivery worker in the plurality of delivery workers”)
However, Lee does not explicitly teach determining a set of candidate delivery providers based on the optimal delivery time and based on the locations of the candidate providers being within a threshold proximity of the item preparer. Likewise, Hapgood and Dursun similarly do not explicitly teach determining a set of candidate delivery providers based on the optimal delivery time and based on the locations of the candidate providers being within a threshold proximity of the item preparer. However, Levanon teaches:
wherein the executed instructions further cause the computing system to: based on the optimal arrival time and the location data of the delivery providers, determine a set of candidate delivery providers to complete the menu item request for the requesting user, the set of candidate delivery providers being within a threshold proximity of the menu item preparer (see [0058] "the method may include determining a courier as an available courier if the courier is at the facility or the expected arrival time of the courier to the facility is less than the second predetermined duration of time". [0056] teaches the second predetermined duration of time is for full order prep. Couriers within a time threshold of the facility are considered as possible selections)
wherein the selected delivery provider is selected from the set of candidate delivery providers (see [0059] "the method includes selecting a first courier from the plurality of available couriers based on the determined expected arrival time at the preparation facility")
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Levanon with the combination of Lee, Hapgood, and Dursun. As Levanon states in [0070]-[0071] “the number of available couriers may be updated (e.g., reduced if a courier is delayed or increase if a courier was added)… the updated one or more parameters' values may affect the selecting and assigning of the first set to the first courier based, as disclosed with respect to the operations in boxes 350, 370 and 380. In some embodiments, the method may include selecting and assigning the first set to the first courier based on the updated one or more parameters' values to minimize an average delivery time of the first set of orders” and [0073] “at least some of the operations 310-390 or any other operations disclosed above may be repeated and updated every time an available courier is added to (or subtract from) a list of available couriers, for example, when a new courier starts his shift, an estimated arrival time of a courier drops under the second predetermined duration of time”. Therefore, by determining available couriers are those within a temporal proximity, the average delivery time of the items can be minimized.
Regarding claim 14, the combination of Lee, Hapgood, and Dursun teaches all of the limitations of claim 8 above. Regarding the limitations introduced in claim 14, please see the rejection of claim 7 above. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Reiss et al. (U.S. Patent No. 10,133,995) teaches selecting couriers to pick up items at merchants to minimize wait times to pick up items
Mimassi (U.S. Patent No. 10,977,606) teaches routing delivery drivers to merchants to pickup food so that the arrival time matches the food preparation time
Li et al. (Chinese publication No. 111260128) teaches optimizing delivery pickup times while penalizing early and late pickup arrival times
Hsu et al. (“Vehicle routing problem with time-windows for perishable food delivery”) teaches vehicle routing in perishable food delivery, with cost curves plotted vs. driver arrival time
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C MORONEY whose telephone number is (571)272-4403. The examiner can normally be reached Mon-Fri 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha H. Desai can be reached on (571) 270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.C.M./Examiner, Art Unit 3628                                                                                                                                                                                                        
/VICTORIA E. FRUNZI/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        6/29/2022